DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination (RCE)
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
3.	Claims 1-7, 17-28 and 33-34 are currently pending.
Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on March 29, 2021 is being considered by the examiner.
5.	Figure 1 of the instant application is directed to the claimed invention.

    PNG
    media_image1.png
    418
    722
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-7, 17-28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2012/0044880 A1) in view of Nordstrom et al. (US 2014/0050090 A1).
	Regarding claims 1, 7, 17 and 23, Sun et al. discloses a data transmission method, characterized in comprising:
	sending, by a terminal device, scheduling request information to a network device, the scheduling request information being indicative of a service type of data to be transmitted by the terminal device, or a type of numerology supported by the terminal device;
	receiving, by the terminal device, uplink resource grant information from the network device, the uplink resource grant information indicating target uplink resource allocated for the terminal device, and being determined according to the scheduling request information, (see figures 2 and 6); and
	performing, by the terminal device, data transmission using the target uplink resource according to the uplink resource grant information,
wherein a type of the scheduling request information is used to indicating the service type of data to be transmitted by the terminal device or the type of numerology supported by the terminal device.  

    PNG
    media_image2.png
    648
    485
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    557
    896
    media_image3.png
    Greyscale


	In an alternative, Nordstrom et al. in the same field of invention discloses:
	sending, by a terminal device, scheduling request information to a network device, the scheduling request information being indicative of a service type of data to be transmitted by the terminal device, or a type of numerology supported by the terminal device;
	receiving, by the terminal device, uplink resource grant information from the network device, the uplink resource grant information indicating target uplink resource allocated for the terminal device, and being determined according to the scheduling request information, and
	performing, by the terminal device, data transmission using the target uplink resource according to the uplink resource grant information,
	wherein a type of the scheduling request information is used to indicating the service type of data to be transmitted by the terminal device or the type of numerology supported by the terminal device.  
	([0062]: “the uplink scheme determining unit 24 obtaining a service type indicator, step 46, which indicator indicates the quality of service associated with the type of communication the mobile terminal 20 is to be engaged in the desired communication session.  From this indicator it is then possible to estimate the data transmission requirements of the mobile station 20.”)

    PNG
    media_image4.png
    336
    605
    media_image4.png
    Greyscale

(“obtaining a service type indicator associated with the mobile station, said indicator providing a low priority; obtaining traffic load data concerning the traffic load in the wireless communication network; determining an uplink transmission scheme based on the obtained service type indicator; determining that the uplink transmission scheme is to be applied if the traffic load is below a traffic load threshold; and in response to determining that the uplink transmission scheme is to be applied, periodically granting transmissions to be made from the mobile station according to the uplink transmission scheme in order to speed up mobile station transmissions to the wireless communication network; wherein the uplink transmissions scheme is determined before mobile station transmissions are granted.” See Nordstrom et al. Claim 17).
Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Sun et al. with Nordstrom et al. to implement the data transmission as in the claimed invention.




determining, by the terminal device, the type of the scheduling request information according to the service type of data to be transmitted by the terminal device or the type of basic parameters supported by the terminal device.  See fig.6.

    PNG
    media_image5.png
    541
    867
    media_image5.png
    Greyscale

Regarding claim 3, 19 and 25, Sun et al. discloses the method according to claim 2, wherein the determining the type of the scheduling request information comprises:
determining, by the terminal device, a number of bits of the scheduling request information according to the service type of data to be transmitted by the terminal device or the type of basic parameters supported by the terminal device.  (“Target grant: k bytes reported in BSR, figure 8 step 8-8).
wherein the service type of data to be transmitted comprises a plurality of service types of data to be transmitted. (Service type of data includes a random access procedure (the state of the wireless terminal 30 changes from RRC_Idle to RRC_Connected), the RRC CONNECTION RECONFIGURATON message,), see figure 8. 

    PNG
    media_image6.png
    1001
    771
    media_image6.png
    Greyscale

	Regarding claims 5, 21 and 27, Sun et al. discloses wherein the uplink resource grant information comprises dynamic priority indication information, the dynamic priority information is used to indicate priority information of at least one logical channel, at least one logical channel is used to carry data of different service types, respectively; and
	the performing, by the terminal device, data transmission using the target uplink resource according to the uplink resource grant information comprises:
	transmitting, by the terminal device using the target resource, data carried on the logical channel according to the priority information of the at least one logical channel.
	Sun et al. discloses a method for granting an uplink resource, where uplink grant includes set priority level for at least one logical channel.  An example of dynamic prioritize logical channel shows in at least FIG. 5 and FIG. 7.

	Regarding claims 6, 22 and 28, Sun et al. discloses wherein the priority information of the at least one logical channel is dynamically set.
	Figure 8 illustrates the priority information of the at least one logical channel is dynamically set.

	Regarding claim 33, Sun et al. discloses wherein different types of the scheduling request information are configured by the network device for the terminal device, (see figures 2 and 4.  Figure 4 shows different types of the scheduling request information are configured by the network device for the terminal device.)


s 1-2, 17-18, 23-24, 29 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHEN (US 2016/0286429 A1) in view of Nordstrom et al. (US 2014/0050090 A1).
	Regarding claims 1, 7, 17 and 23, CHEN discloses a data transmission method, characterized in comprising:
	sending, by a terminal device, scheduling request information to a network device, the scheduling request information being indicative of a service type of data to be transmitted by the terminal device, a resource quantity of uplink resource required by the terminal, or a type of a basic parameter set supported by the terminal device ([0094]: “eNB1 receives the BSR from the UE, and configures an uplink grant according to the size of the buffer data.”  See figure 10, step 1002, “The size of buffer data is calculated according to the predefined proportion, and a BSR is sent.”
	In order words, the terminal device sends scheduling request to eNB1 requesting uplink resource required by the terminal for transmitting a size of data in the buffer;
	receiving, by the terminal device, uplink resource grant information from the network device, the uplink resource grant information indicating target uplink resource allocated for the terminal device, and being determined according to the scheduling request information (“An uplink grant is configured according to the received BSR” step 1003 of figure 10); and
	performing, by the terminal device, data transmission using the target uplink resource according to the uplink resource grant information (“Data is sent according to the uplink grant.” Step 1004), 
wherein a type of scheduling request information is used for indicating the service type of data to be transmitted by the terminal device or the type of basic parameters supported by the terminal device.  (The BSR is interpreted as the service type of data to be transmitted and the size of buffer data is interpreted as the basic parameters supported by the terminal.)

    PNG
    media_image7.png
    735
    803
    media_image7.png
    Greyscale

In an alternative, Nordstrom et al. in the same field of invention discloses:
	sending, by a terminal device, scheduling request information to a network device, the scheduling request information being indicative of a service type of data to be transmitted by the terminal device, or a type of numerology supported by the terminal device;
receiving, by the terminal device, uplink resource grant information from the network device, the uplink resource grant information indicating target uplink resource allocated for the terminal device, and being determined according to the scheduling request information, and
	performing, by the terminal device, data transmission using the target uplink resource according to the uplink resource grant information,
	wherein a type of the scheduling request information is used to indicating the service type of data to be transmitted by the terminal device or the type of numerology supported by the terminal device.  
	([0062]: “the uplink scheme determining unit 24 obtaining a service type indicator, step 46, which indicator indicates the quality of service associated with the type of communication the mobile terminal 20 is to be engaged in the desired communication session.  From this indicator it is then possible to estimate the data transmission requirements of the mobile station 20.”)

    PNG
    media_image4.png
    336
    605
    media_image4.png
    Greyscale

(“obtaining a service type indicator associated with the mobile station, said indicator providing a low priority; obtaining traffic load data concerning the traffic load in 
Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Sun et al. with Nordstrom et al. to implement the data transmission as in the claimed invention.

Regarding claims 2, 18, 24, CHEN et al. discloses the method according to claim 1, wherein the method, prior to the sending, by a terminal device, scheduling request information to a network device, further comprises:
determining, by the terminal device, the type of the scheduling request information according to the service type of data to be transmitted by the terminal device or the type of basic parameters supported by the terminal device.  (step 1002, the terminal device calculated the size of the buffer data to be transmitted based on the predefined proportion.  In other words, the terminal device determining the scheduling request information the type of basic parameters supported by the terminal device.)

 wherein different types of the scheduling request information are configured by the network device for the terminal device.  (“A proportion of bearers to be sent is notified to UE.” Step 1001).

Regarding claim 33, CHEN discloses the method of claim 7, wherein different types of the scheduling request information are configured by the network device for the terminal.  (Step 901 of figure 9, “A proportion of bearers to be sent is notified to UE”).

9.	Claims 1-2, 4, 7, 17-18, 20 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YANG et al. (US 2015/0181618 A1) in view of Nordstrom et al. (US 2014/0050090 A1).
	Regarding claims 1, 7, 17 and 23, YANG et al. discloses a data transmission method, characterized in comprising:
	sending, by a terminal device, scheduling request information to a network device, the scheduling request information being indicative of a service type of data to be transmitted by the terminal device or a type of a basic parameter set supported by the terminal device ([0045]: “A scheduling request including scheduling information may be sent by a user equipment (UE) to a nodeB when the UE desires to send information (e.g. data) to the node B...The scheduling information may include information, such as the highest priority logical channel identification (HLID), the total enhanced data channel buffer station (TEBS), the highest priority logical channel buffer status (HLBS) and the UE power headroom (UPH)”;
receiving, by the terminal device, uplink resource grant information from the network device, the uplink resource grant information indicating target uplink resource allocated for the terminal device, and being determined according to the scheduling request information ([0047]: “the nodeB 404, which control the uplink radio resources, allocates resource to the UE 402 in the form of scheduling grants (SG) to individual UEs 402 based on their requests”); and
	performing, by the terminal device, data transmission using the target uplink resource according to the uplink resource grant information ([0047]: “the UE 402 transmits on the uplink after receiving grants from the nodeB 404.”), 
	wherein a type of scheduling request information is used for indicating the service type of data to be transmitted by the terminal device or the type of basic parameters supported by the terminal device.  ([0045]: “The scheduling information may include information, such as the highest priority logical channel identification (HLID), the total enhanced data channel buffer station (TEBS), the highest priority logical channel buffer status (HLBS) and the UE power headroom (UPH)”.)

    PNG
    media_image8.png
    418
    660
    media_image8.png
    Greyscale

In an alternative, Nordstrom et al. in the same field of invention discloses:
	sending, by a terminal device, scheduling request information to a network device, the scheduling request information being indicative of a service type of data to be transmitted by the terminal device, or a type of numerology supported by the terminal device;
	receiving, by the terminal device, uplink resource grant information from the network device, the uplink resource grant information indicating target uplink resource allocated for the terminal device, and being determined according to the scheduling request information, and
	performing, by the terminal device, data transmission using the target uplink resource according to the uplink resource grant information,
	wherein a type of the scheduling request information is used to indicating the service type of data to be transmitted by the terminal device or the type of numerology supported by the terminal device.  
	([0062]: “the uplink scheme determining unit 24 obtaining a service type indicator, step 46, which indicator indicates the quality of service associated with the type of communication the mobile terminal 20 is to be engaged in the desired communication session.  From this indicator it is then possible to estimate the data transmission requirements of the mobile station 20.”)

    PNG
    media_image4.png
    336
    605
    media_image4.png
    Greyscale

(“obtaining a service type indicator associated with the mobile station, said indicator providing a low priority; obtaining traffic load data concerning the traffic load in the wireless communication network; determining an uplink transmission scheme based on the obtained service type indicator; determining that the uplink transmission scheme is to be applied if the traffic load is below a traffic load threshold; and in response to determining that the uplink transmission scheme is to be applied, periodically granting transmissions to be made from the mobile station according to the uplink transmission scheme in order to speed up mobile station transmissions to the wireless communication network; wherein the uplink transmissions scheme is determined before mobile station transmissions are granted.” See Nordstrom et al. Claim 17).
Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Sun et al. with Nordstrom et al. to implement the data transmission as in the claimed invention.

	Regarding claims 2 and 18, YANG et al. discloses the method according to claim 1, wherein the method, prior to the sending, by a terminal device, scheduling request information to a network device, further comprises determining, by the by the terminal device, the type of the scheduling request information according to the service type of data to be transmitted by the terminal device or the type of basic parameters supported by the terminal device.  ([0045]: “The scheduling information may include information, such as the highest priority logical channel identification (HLID), the total enhanced data channel buffer station (TEBS), the highest priority logical channel buffer status (HLBS) and the UE power headroom (UPH)”).  In other words, before sending a scheduling request, the terminal device determined a type of service to be request from the nodeB.  The type of services includes (HLID); TEBS, HLBS and UPH.

	Regarding claims 4 and 20, YANG et al. discloses the method according to claim 1, wherein the service type of data to be transmitted comprises a plurality of service types of data to be transmitted. (The type of services includes (HLID); TEBS, HLBS and UPH.)

10.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2012/0044880 A1) in view of Nordstrom et al. (US 2014/0050090 A1) further in view of CHANG et al. (US 2018/0249513 A1).
	Regarding claim 34, Sun et al in view of Nordstrom et al. fails to disclose wherein the service type of data to be transmitted by the terminal device includes at least one of enhanced mobile broadband (eMBB) service, ultra-reliable and low latency communication (URLLC) service, or massive machine type of communication (mMTC) service.

	It would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine teaching in Sun et al., Nordstrom et al. and CHANG et al. for implementing the claimed invention in claim 34.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412


/BRENDA H PHAM/Primary Examiner, Art Unit 2412